Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “two coated objects”, and the claim also recites “namely a pre-coated steel sheet and a pre-treated plastic base material for a motor vehicle” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner notes that the word “namely” is defined by Oxford Languages as “that is to say; to be specific (used to introduce detailed information or a specific example).” (bolded for emphasis). For purposes of examination any two suitable coated substrates will be utilized for the rejection.
Claim 1 recites the limitation primer-coated “materials" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “two coated materials” which are selected from a “pre-coated steel sheet and a pre-treated plastic base material for a motor vehicle.” For examination it will be treated as primer-coated objects. The same rationale will be utilized for subsequent mentions of coated materials. 
Claim 1 recites the limitation “the formed multilayer coating film” in line 13. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the formed multilayer film” will be interpreted as the  primer, first colored, second, colored and clear coats after application on the coated objects.
Claim 1 recites the limitation “elongation percentage of 500% or more” in line 19. However, temperature is a critical variable with regards to elongation of polymers. It is unclear at what temperature the polyurethane is intended to have this elongation percentage. For purposes of examination it will be considered to mean that the polyurethane has this elongation rate at an arbitrary temperature.
Claim 4 recites the terms “colloidal dispersion type” and “emulsion type.” The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite. See MPEP 2173.05(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,703,934 in view of Renken (US 2005/0238814; Renken), Automotive Paints and Coatings (Streitberger et al., 1993 Edition, Wiley-VCH Verlag GMbH and Co., Section 9; Automotive Paints), and Lin, Jun (US 2007/0292623; Lin)
US’934 teaches a method for forming a multilayer coating film. The coating film comprises an aqueous primer, a first colored basecoat, a second colored basecoat, and a clear coat. Clm.1. The layers are applied and simultaneously cured. The water-based primer coating composition contains components: (A) a water-based polyolefin resin with a melting point of 60-100° C. and a weight average molecular weight in the range of 50,000-250,000, (B) a water-based polyurethane resin having a glass transition temperature (Tg) of −100 to −70° C. and an elongation rate of 500% or more at −20° C., (C) a curing agent, and (D) conductive carbon, (2) the first water-based coloring coating composition and second water-based coloring coating composition each contain a core/shell emulsion comprising an acrylic resin core portion and a polyurethane resin shell portion as base resins, and (3) the clear coating composition contains a hydroxy-group-containing acrylic resin and a polyisocyanate compound.
US’934 does not disclose that the coating is performed on two coated objects (i.e. substrates). However, Renken discloses a process for coating substrates such as those in vehicle parts. [0017].  The parts can be a mixture of plastic parts, [0030], and metallic parts made from galvanized steel. [0032]. The plastic part is attached to the metallic part and coated with conventional multicoat layers including primer, basecoats and clearcoats. Id. The layers of the multicoat can be cured simultaneously. [0035]. Renken further discloses that the metal and plastic parts can be first coated with an e-coat, [0036]—prior to the application of the coating layers discussed in para. [0032]. Id. 
Automotive Paints discloses that advantages of painting plastic built-on parts, Section 9.1.2, such as discussed by Renken. Automotive Paints discloses that this allows for improved color matching with the body, reduction of painting processes and simple logistics. Section 9.1.2.2.1.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of US’934 and coat two coated objects/substrates simultaneously. Renken discloses that it is known in the art to coat the substrate while attached to the metal part or alternatively in a separate fashion. Both ways are known in the art as suitable and Automotive Paints discloses that advantages of this is to improve color matching with the body, which would be desired for the multilayer coated object.

Claim 1 of US’934 discloses the use of a clearcoating composition comprising a hydroxyl group containing acrylic resin and a polyisocyanate compound. However the Claim does not disclose that the composition comprises 20 mass% or more of t-butyl methacrylate, the inclusion of melamine resin, and that the Tg is 70C or higher and an elongation of 3% or less.
However, Lin discloses a clear coating composition that is suitable for automobile substrates. [0002]. The composition allows enhanced scratch and mar resistance, and excellent appearance and optical properties. [0007]. 
The clear coat composition comprises a film forming polymer comprising hydroxyl groups. [0009]. The polymer is selected from acrylic polymers with polyisocyanates [0099] and melamine crosslinking agents. [0051]. Useful acrylic coatings are alkyl methacrylates having 1-12 carbon atoms in the alkyl group including t-butyl methacrylate. [0058-59]. The Tg of the acrylic polymers is in the range of -20 to 100C. [0058]. The binder is in an amount of 35-55 wt.% binder. [0035]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Claim 1 of US’934 and select a suitable clearcoat such as the one disclosed by Lin. Lin’s clearcoat has enhanced scratch and mar resistance, excellent appearance, and optical properties which are desired in clear coats. 
The examiner notes that the clearcoat has a similar composition as claimed by applicant, (i.e. hydroxyl group containing acrylic resin with 20 mass% or more of t-butyl methacrylate, a polyisocyanate (selected from [0099-106]) and melamine resin [0107-108]) which would result in the claimed property (Tg of 70C and elongation percentage of 3% or less). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Lin product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
	
Re Claim 3 has the same scope as Claim 2 of US’934.

    PNG
    media_image1.png
    150
    428
    media_image1.png
    Greyscale

Re Claim 4 has the same scope as Claim 3 of US’934.

    PNG
    media_image2.png
    79
    412
    media_image2.png
    Greyscale

Re Claim 5 has the same scope as Claim 8 of US’934.

    PNG
    media_image3.png
    133
    414
    media_image3.png
    Greyscale

Claims 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,703,934 in view of Renken (Renken) and Automotive Paints and Coatings (Automotive Paints),  Lin, Jun (Lin), and Ogawa et al. (US 2009/0041943; Ogawa).
US’934/Renken/Automotive Paints disclose the method as shown above. It is unclear if a plastic substrate is needed for the claim due to the term “namely.” To advance prosecution, and although not required, examiner will interpret that for Claim 2 the method has selected a plastic base material as one of the two coated objects.
Ogawa is in the same field of forming multilayer coatings comprising water based primer, first basecoat, second basecoat, and clearcoat. The composition of Ogawa is waterbased and the primer comprises polyolefins and polyurethanes as in US’934. Ogawa discloses that plastic components are made from PP resins, ABS resins and PC resins. [0046]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of US’934 and select the plastic part from PP, ABS, or PC resins. Ogawa discloses that these are suitable materials for automobile substrates and are suitable for application of multilayers.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712